                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                           Civil Action No.: 5:19-cv-00099


 COMMSCOPE, INC.,

                    Plaintiff,

        v.                                               MOTION TO UNSEAL DOCKET
                                                          AND CERTAIN PLEADINGS
 ROSENBERGER TECHNOLOGY                                      (WITH CONSENT)
 (KUNSHAN) CO. LTD., ROSENBERGER
 ASIA PACIFIC ELECTRONIC CO.,
 LTD., ROSENBERGER SITE
 SOLUTIONS, LLC, ROSENBERGER
 TECHNOLOGY LLC, ROSENBERGER
 USA CORP., ROSENBERGER
 HOCHFREQUENZTECHNIK GMBH &
 CO. KG, JANET JAVIER, and ROBERT
 CAMERON,

                    Defendants.



       Plaintiff CommScope, Inc. (“CommScope”), by and through its counsel of record, moves

the Court for an Order directing the Clerk to unseal the docket and certain pleadings previously

filed under seal in this case. Defendants Rosenberger Technology (Kunshan) Co. Ltd.,

Rosenberger Asia Pacific Electronic Co., Ltd., Rosenberger Technology LLC, Rosenberger USA

Corp., Rosenberger North America Pennsauken, Inc., Rosenberger Site Solutions, LLC, and

Rosenberger Hochfrequenztechnik GmbH & Co. KG (collectively, “Rosenberger”) have been

consulted and consent to this motion.

       Because Rosenberger has indicated that it believes certain pleadings contain its

confidential and/or sensitive information, CommScope seeks to keep certain documents under

seal to allow Rosenberger to file a motion to seal portions of these documents consistent with




      Case 5:19-cv-00099-KDB-DCK Document 23 Filed 04/06/20 Page 1 of 4
Local Civil Rule 6.1. CommScope also desires to file on the public docket a redacted version of

the Complaint (ECF No. 2), the Motion for Ex Parte Seizure (ECF No. 8), the Affidavit of

Bennett S. Cardwell in Support of Ex Parte Motion for Seizure (ECF No. 9), and the Declaration

of Martin Zimmerman in Support of Ex Parte Motion for Seizure (ECF No. 10), which redacted

versions are submitted to the Court along with this motion as Exhibits A-D.

        The unredacted versions of these filings four filings, and these documents only, shall stay

under seal pending a forthcoming motion to seal from the Rosenberger Defendants.

        A chart setting forth the requested sealing and unsealing is as follows:

                                                                           MARK “X” IN
 DKT.                                                                       APPLICABLE
 NO.                            DESCRIPTION                                  COLUMN
                                                                         REMAIN   UNSEAL
                                                                         SEALED
 1          Ex Parte Motion by CommScope, Inc. to File Case                          X
            Under Seal
 2          Complaint Against All Defendants                                 X

 3          Corporate Disclosure Statement by CommScope, Inc.                              X

 4          Summons Issued                                                                 X

 5          Motion for Leave to Appear Pro Hac Vice as to Randall                          X
            Kahnke
 6          Motion for Leave to Appear Pro Hac Vice as to Tyler                            X
            Young
 7          Motion for Leave to Appear Pro Hac Vice as to Anna                             X
            Sallstrom
 8          Motion for Ex Parte Seizure by CommScope, Inc.                   X

 9          Affidavit of Bennett S. Cardwell in Support of Ex Parte          X
            Motion for Seizure
 10         Declaration of Martin Zimmerman in Support of Ex                 X
            Parte Motion for Seizure
 11         Motion for Electronic Access to Sealed Case                                    X

 12         Order Granting Pro Hac Vice Motion of Randall                                  X
            Kahnke



                                  —2—
      Case 5:19-cv-00099-KDB-DCK Document 23 Filed 04/06/20 Page 2 of 4
 13        Order Granting Pro Hac Vice Motion of Tyler Young                               X

 14        Order Granting Pro Hac Vice Motion of Ann Sallstrom                             X

 15        Ex Parte Amended Motion to File Case Under Seal by                              X
           CommScope
 16        Ex Parte Order Granting Ex Parte Amended Motion to                              X
           File Case Under Seal
 17        Order Granting Motion for Electronic Access                                     X

 18        Notice of Voluntary Dismissal Without Prejudice by                              X
           CommScope
 19        Notice of Appearance by Robert Lauri Lindholm, Jr.                              X

 20        Motion for Electronic Access to Sealed Case by                                  X
           Rosenberger Asia Pacific Electronic Co., Ltd.,
           Rosenberger Technology (Kunshan) Co. Ltd.,
           Rosenberger Technology LLC
 21        Order Granting Motion for Electronic Access to Sealed                           X
           Case


       CommScope and Rosenberger have agreed to the Proposed Order, attached herewith, for

the Court’s convenience.

       WHEREFORE, CommScope respectfully requests that the Court issue an Order

directing the unsealing of the docket and certain related case documents as set forth in the above

and in the attached Proposed Order.

 This 6th day of April, 2020.


                                                   s/ Pearlynn G. Houck
                                                   Pearlynn G. Houck
                                                   N.C. Bar No. 36364
                                                   phouck@robinsonbradshaw.com

                                                   ROBINSON, BRADSHAW & HINSON, P.A.
                                                   101 N. Tryon St., Ste. 1900
                                                   Charlotte, North Carolina 28246
                                                   Telephone:     704.377.2536
                                                   Facsimile:     704.378.4000



                                  —3—
      Case 5:19-cv-00099-KDB-DCK Document 23 Filed 04/06/20 Page 3 of 4
                                  Randall E. Kahnke*
                                  randall.kahnke@faegredrinker.com
                                  Tyler A. Young*
                                  tyler.young@faegredrinker.com
                                  Anna E. Sallstrom*
                                  anna.sallstrom@faegredrinker.com
                                  * Pro Hac Vice admission

                                  FAEGRE DRINKER BIDDLE & REATH LLP
                                  2200 Wells Fargo Center
                                  90 South Seventh Street
                                  Minneapolis, Minnesota 55402-3901
                                  Telephone:    612.766.7614
                                  Facsimile:   612.766.1600

                                  Attorneys for Plaintiff




                            —4—
Case 5:19-cv-00099-KDB-DCK Document 23 Filed 04/06/20 Page 4 of 4
